Citation Nr: 0531417	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-19 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than April 7, 
2003, for the grant of service connection for mixed headaches 
with myofacial and migrainous components.

2.  Entitlement to an effective date earlier than April 7, 
2003, for the grant of service connection for degenerative 
disc disease and degenerative joint disease of the cervical 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
headaches at a 50 percent evaluation, effective April 7, 
2003, and service connection for degenerative disc disease 
and degenerative joint disease of the cervical spine at a 10 
percent evaluation, also effective April 7, 2003.

A hearing before the undersigned Veterans Law Judge sitting 
at the RO was held in May 2005.  A transcript of that hearing 
is associated with the claims folder.  The Board notes that, 
at that time, the veteran withdrew the matter of entitlement 
to an increased initial evaluation for his service connected 
headaches; thus the remaining issues in appellate status are 
as noted above.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The RO first received a claim for service connection for 
headaches on April 7, 2003. 

3.  In August 1986, the RO determined that that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a cervical spine disorder.  The 
veteran did not perfect an appeal of this decision within one 
year of being notified.

4.  A further claim for service connection for a cervical 
spine disorder was received at the RO on April 7, 2003.  
There is no pending claim to reopen service connection for 
cervical spine disorder subsequent to the final August 1986 
rating decision and prior to April 7, 2003.  


CONCLUSION OF LAW

1.  The criteria for an effective date earlier than April 7, 
2003, for the grant of service connection for mixed headaches 
with myofacial and migrainous components disorder are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).

2.  The criteria for an effective date earlier than April 7, 
2003, for the grant of service connection for degenerative 
disc disease and degenerative joint disease of the cervical 
spine are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board acknowledges that VA did not send the veteran a 
VCAA letter regarding his claims for an earlier effective 
date for grants of service connection.  However, the issues 
of whether the veteran is entitled to an earlier effective 
date for grants of service connection are 'downstream issues' 
of the original claim of service connection and the new and 
material evidence claim.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

VA's Office of General Counsel (GC) addressed the question of 
whether VCAA notice is required for "downstream" issues on 
which a notice of disagreement has been filed.  In a 
precedent opinion, GC held that "[i]f, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2003.  Since this letter fully provided notice of elements 
(1), (2), and (3) see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal and the statement of 
the case (SOC), he was provided with specific information as 
to why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the April 2004 
SOC.  

Although the May 2003 notice letter that was provided to the 
veteran did not specifically contain the "fourth element" 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim on appeal.  The letter specifically 
informed the veteran of the type(s) of evidence that would be 
relevant to his claims for service connection and that it was 
his "responsibility" to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  When considering the May 2003 
notification letter, the Board finds that the veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was given such notice prior to the first adjudication 
of the claim, in September 2003, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Private and VA outpatient records and VA examination reports 
have been obtained, and the veteran has been provided with a 
hearing before the undersigned Veterans Law Judge, and there 
is no contention that additional relevant records have not 
been obtained.  The veteran has not indicated that he has any 
additional evidence to submit.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The veteran contends that he is entitled to an effective date 
earlier than April 7, 2003, for the grant of service 
connection for both mixed headaches with myofacial and 
migrainous components, and degenerative disc disease and 
degenerative joint disease of the cervical spine.  
Specifically, the veteran alleges that these disabilities 
were incurred when he was wounded in combat in May 1968 (and 
for which the veteran is service connected for a gun shot 
wound of the left thigh), and have persisted since that time, 
and that his service connected PTSD prevented him from 
appealing then any sooner.

The provisions of the law governing the effective date of 
awards of benefits are clear.  The effective date of an award 
is generally the date of receipt of a claim (or informal 
claim where appropriate), or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).  More specifically, the effective date 
of an award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2005).

If a veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 
7105 (West 2002).  If he does not initiate an appeal within 
one year, or if he initiates a timely appeal and the appeal 
is denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.302, 20.1100, 20.1103 (2005).  With exceptions not here 
applicable, any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application. See 38 C.F.R. § 
3.400(q), (r) (2005).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. See 38 
C.F.R. § 3.151(a) (2005).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2005).

In February 1970, the RO initially denied service connection 
for a cervical spine disability, as the evidence of record 
did not show any cervical spine abnormalities.  The veteran 
did not appeal this decision, and it therefore became final.  
38 U.S.C.A. 4005 (1970); 38 C.F.R. §§ 3.104, 3.105, 19.129, 
19.192 (1970); currently 38 U.S.C.A. 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105, 20.200, 20.302(a), 20.1103 (2005).

In March 1985 and October 1985, the veteran was again denied 
service connection for a cervical spine disorder.  Service 
connection was denied at those times because the veteran's 
service medical records noted no complaints of or treatment 
for a cervical spine problem, and because the veteran's 1970 
VA examination was normal.  The veteran did not appeal either 
of these decisions, and they also became final.  38 U.S.C.A. 
4005 (1985); 38 C.F.R. §§ 3.104, 3.105, 19.129, 19.192 
(1985); currently 38 U.S.C.A. 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.105, 20.200, 20.302(a), 20.1103 (2005).

In August 1986, the veteran was again denied service 
connection for a cervical spine disorder.  The veteran was 
denied service connection at that time because the evidence 
the veteran submitted in conjunction with his claim was 
cumulative as to the issue of the level of severity of the 
veteran's disability, and did not address the issue of 
service incurrence, the reason the veteran had been denied 
service connection for a cervical spine disorder several 
times previously.  A notice of disagreement as to that issue 
was filed in November 1986, and a statement of the case was 
issued in January 1987; however, the veteran never submitted 
a substantive appeal, and therefore that decision became 
final as well.  The veteran did submit a statement, received 
in January 1988, which noted his complaint of headaches and 
neck problems; however this statement was received more than 
a year after the RO's denial in August 1986, and did not 
specifically indicate that the veteran was attempting to 
specifically appeal the issue of service connection for a 
cervical spine disorder, or to file a new claim for service 
connection for a cervical spine disorder or headaches.  38 
U.S.C.A. 4005 (1986); 38 C.F.R. §§ 3.104, 3.105, 19.129, 
19.192 (1986); currently 38 U.S.C.A. 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105, 20.200, 20.302(a), 20.1103 (2005).

On April 7, 2003, the RO received a claim from the veteran 
for service connection for headaches and a cervical spine 
disorder.  Service connection was granted for both those 
disabilities from April 7, 2003, the date of claim, based on 
the report of a August 2003 VA examination, which indicated 
these disabilities were related to service.

The veteran received a hearing before the undersigned 
Veterans Law Judge in May 2005.  At that time, the veteran 
indicated that he felt he was entitled to some amount of 
retroactive payment for these disabilities due to lost wages, 
and possibly going as far back as 1968.

Taking into account all relevant evidence, the Board finds 
that the veteran has been properly assigned an effective date 
of April 7, 2003, for both his mixed headaches with myofacial 
and migrainous components, and his degenerative disc disease 
and degenerative joint disease of the cervical spine.  The 
veteran was granted service connection for both of these 
disabilities from April 7, 2003, which is the latter of the 
date of claim, or the date entitlement arose, as per 38 
C.F.R. § 3.400(b)(2)(i) (2005).  There is no evidence of 
record to indicate that the veteran, at any time prior to 
April 7, 2003, ever initiated a claim for service connection 
for headaches.  While the veteran initiated an appeal of his 
denial for service connection for a cervical spine disorder 
in August 1986, the evidence of record clearly indicates that 
he did not perfect an appeal of that issue within one year of 
his denial for that claim.  While treatment records were 
received between August 1986 and April 2003 indicating the 
veteran's treatment for a cervical spine disorder and 
headaches, nothing was submitted along with any of these 
records which indicated an intent to apply for service 
connection for headaches or a cervical spine disorder, which 
could be therefore considered even an informal claim for 
benefits.  Therefore, the Board finds that the veteran was 
properly granted the effective date of April 7, 2003, for 
both these claims.

The Board points out that the veteran has contended, in his 
substantive appeal received in May 2004, that his PTSD 
rendered him unable to appeal decisions in the past.  In 
Barrett v. Principi, 363, F.3d 1316 (Fed. Cir. 2004), the 
Federal Circuit held that, for the purposes of determining 
whether a claimant timely appealed to that particular court, 
equitable tolling is available where a veteran is able to 
show that the failure to file was the direct result of a 
mental illness that rendered him incapable of rational 
thought or deliberate decision making, or incapable of 
handling his own affairs or unable to function in society.  
Id. at 1321.  The Federal Circuit cautioned that a medical 
diagnosis alone or vague assertions of mental problems will 
not suffice.  Id.

Recently, the Court, in Claiborne v. Nicholson 19 Vet. App. 
181 (2005), clarified that the burden of proof is on the 
veteran to show that the failure to file an appeal was the 
direct result of a mental illness.  Thus the veteran holds 
the burden of submitting competent medical evidence showing 
that he was mentally incapable of filing an appeal with 
regard to those prior decisions.  Id. at 184.  Indeed, in 
McCreary v. Nicholson, No. 05-45 (U.S. Vet. App. Sept. 2, 
2005), the Court recently declared, "Merely establishing 
mental incapacity, no matter how severe, is not sufficient 
for equitably tolling the judicial-appeal period."

In this regard, the Board points out that there is no 
evidence of record indicating that the veteran at any time 
has been found to be incompetent.  The veteran's most recent 
VA examination of August 2003 did not indicate any findings 
on incompetency.  Further, although the veteran did not 
complete his appeal of the denial of service connection for a 
cervical spine disability in August 1986, he was able to 
initiate an appeal, which the Board finds probative as to the 
question of whether he had the mental capacity to perfect 
one.  

In light of the foregoing, the Board finds that the veteran 
has not met his burden of showing that he was mentally 
incompetent to appeal the prior adverse decisions, and that 
the preponderance of the evidence is against a finding that 
equitable tolling of the appellate limitations period is 
appropriate.  As such, the prior decisions regarding mental 
disorders in this case are final.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than April 7, 2003, 
for the grant of service connection for mixed headaches with 
myofacial and migrainous components, is denied.

Entitlement to an effective date earlier than April 7, 2003, 
for the grant of service connection for degenerative disc 
disease and degenerative joint disease of the cervical spine, 
is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


